Citation Nr: 9902739	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-00 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the purpose of 
outpatient dental treatment for residuals of dental trauma 
for teeth numbered 8 and 9 and 24 and 25.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1943 to 
January 1947 and from September 1947 to June 1964.

The instant appeal arose from a September 1997 dental rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which found no dental 
injury from trauma occurred in service.


FINDINGS OF FACT

1.  The veterans sworn testimony revealed that in September 
1943 he was hit in the mouth and teeth numbered 24 and 25 
were loosened.

2.  Service medical records show that teeth numbered 24 and 
25 were extracted in March 1944 with a diagnosis of alveolar 
abscess which existed prior to service.

3.  The veterans sworn testimony revealed that he did not 
experience dental trauma in service as regards teeth numbered 
8 and 9.

4.  Tooth numbered 9 was extracted in March 1949 after a two-
day history of complaint of worsening toothache, and a 
follow-up record noted that there was no longer tenderness 
and that the appellant was feeling fine.

5.  Tooth numbered 8 was extracted in May 1949 with a 
notation of periapical abscess.


CONCLUSIONS OF LAW

1.  Residuals of dental trauma to teeth numbered 24 and 25 
were incurred in service, and the veteran is eligible for VA 
outpatient dental treatment based on dental trauma.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (1998).

2.  Residuals of dental trauma as a result of combat or other 
service trauma to teeth numbered 8 and 9 were neither 
incurred in nor aggravated by service, and the veteran is not 
eligible for VA outpatient dental treatment based on claimed 
dental trauma.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991); 
38 C.F.R. §§ 3.303, 3.381, 17.161 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991), compensation 
will be provided if it is shown that the veteran suffers from 
a disease or injury incurred in or aggravated by service. In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

The veteran has asserted that his two lower teeth (numbered 
24 and 25) were extracted because he was struck in the mouth 
in early September 1943 when he attempted to break up a card 
game while on guard duty.  During his October 1998 personal 
hearing, he testified that after he was punched in the mouth 
his teeth were loose, and his lip was bleeding.  He stated 
that he went to sick bay and was cleaned up and that he did 
not have any problems for a while.  The veteran indicated 
that his chin was incised and drained three months after the 
incident in December 1943.  He stated that an abscess was 
found in March 1944, and the teeth were extracted.

Service medical records reveal that the veterans head, face, 
mouth, and throat were noted as normal at the time of his 
August 1943 enlistment examination.  That examination was not 
performed by a dental officer.  In March 1944, a medical 
record noted that he began having trouble in the area of his 
chin in 1943 and had to have an incision and drainage at 
the second attack which was about three months after original 
attack.  the veteran was seen in consultation by surgery 
and dentistry when slight swelling of the chin was noted with 
a healed, ½ inch, linear, horizontal scar at the tip of the 
chin.  X-rays of the jaw showed an alveolar abscess at the 
base of teeth numbered 24 and 25.  The final diagnosis was 
alveolar abscess which existed prior to service.  In April 
1944, teeth numbered 24 and 25 were removed by a dentist.

As regards teeth numbered 8 and 9, the veteran contended that 
they were erroneously extracted on the same day in March 
1949.  He stated during his personal hearing that he 
developed upper jaw pain, and at the time of his second 
complaint of pain on March 13, 1949, the physician sent him 
to the dentist.  The veteran stated that he was not treated 
by the dentist as the dentist was an alcoholic who was drunk 
at the time and had nailed shut the doors to the dental 
clinic.  Therefore, the veteran stated that he was treated by 
the physician.  He testified that the physician pulled teeth 
numbered 8 and 9 and that after each tooth was pulled, the 
physician looked at it and stated that he did not see 
anything wrong with the tooth.  Thus, the veteran contends 
that his dental trauma was in the form of dental treatment, 
and he argues that teeth numbered 8 and 9 were extracted in 
error.  During his hearing, he specifically denied the 
suggestion that when he was punched in the mouth in September 
1943 his upper teeth, numbered 8 and 9, were affected.

A medical record dated March 11, 1949, noted the veteran had 
a toothache.  A March 13, 1949, record noted severe toothache 
of the left upper jaw.  Examination revealed a tender, 
painful spot above the upper left incisor tooth (tooth number 
9).  There was severe pain with movement of the tooth.  The 
diagnosis was periapical abscess, cause undetermined.  The 
tooth was extracted, and a note the following date indicated 
that he was feeling fine.  A dental record dated May 16, 
1949, two months after the extraction of tooth number 9, 
revealed that tooth number 8 was extracted due to a 
periapical abscess.

The veteran has also reported that he has received dental 
treatment from VA and that he does not currently require 
dental treatment.  In a June 1998 written statement a private 
dentist noted that the veteran had been a patient for several 
years, that the treatment he seeks is needed dental 
treatment, and that the veterans statements about the loss 
of his teeth were consistent with what he had reported in his 
past dental history.  A written statement from the veteran 
received in June 1998 included a notation at the bottom 
signed by the Chief of the Dental Service at the VA Medical 
Center (MC) in Montgomery, Alabama, which stated that the 
veterans claim should be allowed absent any military 
evidence to the contrary.  The Board has also reviewed 
evidence submitted by the veteran at his personal hearing for 
which he waived RO consideration.

VA legal authority provides that as to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381(e) (1998).  The 
significance of a finding that a noncompensable service- 
connected dental condition is due to dental trauma, as 
opposed to other causes, is that the VA provides any 
reasonably necessary dental treatment for conditions which 
are attributable to the service trauma, 38 C.F.R. § 17.161(c) 
(1998), whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  See 
38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (1998).

The Board of Veterans' Appeals (Board) notes that the veteran 
has not asserted that any of his claimed dental trauma 
occurred as the result of combat with the enemy; thus, 
38 U.S.C.A. § 1154(b) (West 1991) is not for application in 
this case.

As regards teeth numbered 24 and 25, the veterans sworn 
testimony reveals that he injured those two teeth when he was 
punched in the mouth while performing guard duty.  While his 
service medical and dental records do not delineate the 
reason for the development of his alveolar abscess, they do 
tend to indicate that his teeth were present and not in need 
of treatment at the time of his entry into service.  The 
Board of Veterans' Appeals (Board) recognizes that it is the 
front teeth which are in an exposed position and are most 
susceptible to trauma.  It is the Boards judgment that it is 
highly unlikely for an individual to suddenly develop an 
abscess and lose such teeth for a reason other than trauma.  
Accordingly, and with resolution of all reasonable doubt in 
the veterans favor, it is determined that entitlement to 
service connection for the purpose of outpatient dental 
treatment for residuals of dental trauma for teeth numbered 
24 and 25 is warranted as he sustained service dental trauma 
to teeth numbered 24 and 25.

As regards teeth numbered 8 and 9, the veterans sworn 
testimony reveals that, in essence, he believes that he 
sustained dental trauma when his teeth were extracted 
unnecessarily.  During his personal hearing he denied any 
other source of dental trauma to those teeth, including the 
September 1943 incident.  First, the service medical and 
dental records do not support the veteran's contentions that 
there was nothing wrong with teeth numbered 8 and 9 and that 
they were erroneously extracted.  The service medical and 
dental records are clear that the veteran had periapical 
abscesses of teeth numbered 9 and 8 in March and May 1949, 
respectively.  However, regardless of whether these 
extractions were needed, the pertinent law does not include 
dental treatment in the definition of dental trauma.  A 
recent opinion of the VA Office of the General Counsel held 
that the term "service trauma" as regards eligibility for 
dental care did not include the intended effects of treatment 
provided by the VA, including therapeutic tooth extraction.  
VA O.G.C. Prec. 05-97 (Jan. 22, 1997).  Thus, the veterans 
sworn testimony does not support a grant of service 
connection for dental trauma for teeth numbered 8 and 9.

Thus, the preponderance of the evidence is against the claim 
as to teeth numbered 8 and 9, and the benefit-of-the-doubt 
doctrine is inapplicable to this case.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
statements by the private and VA dentist are based on history 
provided by the appellant, and as such they cannot serve as a 
basis to grant the claim as to teeth numbered 8 and 9.  
Accordingly, service connection for residuals of dental 
trauma is denied as to teeth numbered 8 and 9, and the 
veteran is not eligible for outpatient dental treatment as to 
those teeth.


ORDER

A claim for entitlement to service connection for the purpose 
of outpatient dental treatment for residuals of dental trauma 
for teeth numbered 24 and 25 is granted.  A claim for 
entitlement to service connection for the purpose of 
outpatient dental treatment for residuals of dental trauma 
for teeth numbered 8 and 9 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
